Filed 8/12/16 P. v. Jones CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                      E062895

v.                                                                      (Super.Ct.No. SWF1207301)

LAWRENCE THEORDIS JONES II,                                             OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Richard Todd Fields,

Judge. Affirmed.

         Correen Ferrentino, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Charles C. Ragland and

Kimberley A. Donohue, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
       The jury convicted defendant Lawrence Theordis Jones II of possession of a

concealed dirk or dagger (Pen. Code, § 21310)1 and three counts of criminal threat

(§ 422, subd. (a)). Defendant also admitted that he had a prior serious felony conviction

(§ 667, subd. (a)), which was also a prior strike conviction (§§ 667, subds. (c) & (e)(1),

1170.12, subd. (c)(1)), and had served a prior prison term (§ 667.5, subd. (b)). Defendant

was sentenced to 11 years 4 months in state prison.

       Defendant contends that there was insufficient evidence that he directed his threats

at more than one victim. We conclude that substantial evidence supported all three of

defendant’s convictions for criminal threat and that a threat spoken to a single victim but

threatening multiple victims heard by those victims is grounds for separate convictions

for each victim. The judgment is affirmed.

                                               I

                                 STATEMENT OF FACTS

       Austin Blackcloud lived with his fiancée Sarah Erickson and four of their children

in an upstairs apartment in San Jacinto. In the early morning hours of November 21,

2012, he was playing video games with friend Steven Morris, when they heard someone

opening the door to Blackcloud’s truck. Blackcloud and Morris discovered the father of

the downstairs neighbor Angie pulling out the truck’s stereo. Blackcloud pulled him out

of the truck and pushed him to the ground. Angie’s father told Blackcloud he was going




       1   All further statutory references are to the Penal Code.


                                               2
to kill him. Morris stood over the father while Erickson called the police. Police officers

arrived and arrested the father.

       Later that day, defendant confronted Blackcloud in the complex parking lot and

accused Blackcloud of parking in defendant’s “girlfriend’s” parking space.2 Blackcloud

told defendant that he only parked in his own assigned space and walked away.

       That night, Erickson, Morris, and Blackcloud were on the apartment balcony

using a barbecue. Angie had a party going at the same time and a group of people

including defendant had gathered downstairs. Defendant looked up at the three of them

and yelled, “You think you can beat up on an old man? Why don’t you try and beat up

on a young—N word.” Defendant added, “You can knock an old—N-word—out, but

you can’t knock this young—N-word—out.”

       Defendant then said, “I’ve got something for his ass.” Defendant disappeared

under the balcony and apparently showed something to the rest of the people at the party.

The people downstairs responded, “Oh, you’re going to get him.” Defendant said that he

was part of the “Third Gang Crips” and that he was going to “[r]un up in the house and

show us real gang-banging” with his “homies.” Defendant said, “You’re going to see

what a real gangster is. I don’t care if there’s women, children. I don’t care. I’ll shoot

up the whole place.”




       2It is unclear from the record what the relationship was between Angie and
defendant, if she was the girlfriend referenced by defendant or if a different neighbor was
and defendant was merely friends with Angie.


                                             3
       Erickson testified that all three were outside when defendant began shouting up at

the balcony. Morris testified that he was inside when the shouting first started, and was

otherwise “in and out” for the duration of the shouting, but was outside to hear the

threats. Blackcloud also testified that all three of them were outside standing next to each

other for the relevant time period to hear the threats.

       Although Morris testified that defendant was challenging Blackcloud to a fight

and not him or Erickson, Morris also testified that after his initial shouts, defendant’s

threats “started to be more pointed up towards us.” He testified that he was “getting

nervous” and that Erickson was “frantic.”

       Although Erickson testified that defendant initially directed his speech to Austin,

she also testified that defendant said that “they were going to kill us all.” She testified

that she was scared, especially for her children.

       Erickson called the police; Morris and Blackcloud shut the doors and windows and

locked them. When the police officers arrived they searched defendant and found a comb

which concealed a sharp knife. Although defendant denied threatening anyone to the

arresting officer, he told him that he was falsely accused because Angie’s father got

“knocked out.”




                                              4
                                            II

                                       DISCUSSION

       Sufficiency of the Evidence for Three Counts of Criminal Threat

       Defendant contends that there was insufficient evidence that defendant intended to

threaten Erickson and Morris to support convictions for criminal threat against the two of

them in addition to Blackcloud because defendant lacked the specific intent to direct his

threats at them. We disagree.

       When considering a challenge to the sufficiency of the evidence supporting a

conviction, we review the entire record in the light most favorable to the judgment to

determine whether it contains reasonable, solid, credible evidence from which a

reasonable jury could find a defendant guilty beyond a reasonable doubt. (People v.

Johnson (2015) 60 Cal.4th 966, 988.) We employ this same standard in evaluating both

direct and circumstantial evidence. (Ibid.; People v. Towler (1982) 31 Cal.3d 105, 118-

119.) We do not invade the province of the jury by reweighing the evidence, or by re-

reconciling competing circumstances and redrawing competing inferences from those

circumstances; it is the jury—not the appellate court—which must be convinced of a

defendant’s guilt beyond a reasonable doubt. (People v. Nguyen (2015) 61 Cal.4th 1015,

1055-1056; People v. Nelson (2011) 51 Cal.4th 198, 210.) Even the testimony of a single

witness may provide the jury with sufficient evidence to support a conviction. (People v.

Elliott (2012) 53 Cal.4th 535, 585.)




                                            5
         Criminal threat requires the prosecutor to prove, inter alia, that the defendant made

the threat “with the specific intent that the statement . . . is to be taken as a threat”; and

that the threat actually caused the person threatened “to be in sustained fear for his or her

own safety or for his or her immediate family’s safety.” (§ 422; see People v. Toledo

(2001) 26 Cal.4th 221, 227-228 [elements (2) and (4) of the California Supreme Court’s

five-element breakdown of the statute].)

         When a defendant threatens violence against multiple people, but only one victim

hears the threat, the defendant cannot be convicted of multiple counts. (People v. Wilson

(2015) 234 Cal.App.4th 193, 201.) However, where a threat is spoken to a single victim,

but the threat is against additional victims who hear the threat, the defendant may be

convicted of separate counts for each victim. (People v. Lipsett (2014) 223 Cal.App.4th

1060, 1062-1063, 1065; People v. Solis (2001) 90 Cal.App.4th 1002, 1008-1009, 1023-

1025.)

         In Lipsett, the defendant told a third party to shoot the victim in front of the victim.

(People v. Lipsett, supra, 223 Cal.App.4th at pp. 1062-1063, 1065.) There, the court held

that the statement was “directed” at the victim because it was intended to scare the

victim. (Id. at p. 1065.) In Solis, the defendant left threatening messages on his

girlfriend’s answering machine which she shared with her roommate. (People v. Solis,

supra, 90 Cal.App.4th at pp. 1008-1009.) The defendant threatened to kill his girlfriend

and “everybody” and added that her “ ‘whole place is going to burn to hell.’ ” (Id. at

p. 1009.) Both women listened to the messages and became frightened. (Ibid.) The



                                                6
court held that the defendant could be sentenced consecutively under section 654 for two

counts of criminal threats because there were two victims. (Id. at pp. 1023-1025.) Even

though the defendant did not know if both women would ultimately hear the threats and

even though the defendant was only directly speaking to his girlfriend and not the

roommate, the court still described the threats as “directed at separate listeners.” (Id. at

p. 1024.)

       Thus, as applied to this case, upon consideration of the entire record, all three of

defendant’s criminal threat convictions should be affirmed if substantial evidence

supports one of two fact scenarios: (1) defendant directly threatened all three victims; or

(2) defendant threatened Erickson and Morris while speaking to Blackcloud, and

Erickson and Morris heard the threats and were in fear for their or their immediate

family’s safety. In the later scenario the fact that defendant was only speaking directly to

Blackcloud does not render evidence of his threats against Erickson and Morris

insufficient to support a criminal threat conviction as to each victim.

       Under the first fact scenario, looking up at the balcony where all three victims

stood defendant threatened that he was going to go up to the apartment and “kill [them]

all,” and to “shoot up the whole place” and “everybody in the apartment” including

women and children. While Erickson and Morris both seem to imply that defendant

initially began the altercation by yelling at Blackcloud, or at least not at either of them,

they also both testified that he did directly threaten them as well. Erickson testified that

defendant said “they were going to kill us all,” including herself in the threat. She



                                               7
testified further that she was scared. Morris testified that defendant’s threats “started to

be more pointed up towards us.” He testified further that he was “getting nervous” and

that Erickson was “frantic.”

          While it is unclear what defendant’s relationship was with Angie or her father, the

jury could reasonably have inferred that defendant was upset about the father’s arrest.

Defendant revealed that he was upset at what happened to the father both in his own

language, daring the people on the balcony to “knock an old—N-word—out but you can’t

knock this young—N-word—out.” Defendant additionally revealed that in his mind the

confrontation with the people on the balcony was linked to the earlier incident with the

father when he told the arresting officer that he had been falsely accused of criminal

threats because the father “got knocked out by the upstairs neighbor.” Thus, the jury

could reasonably have found that defendant intended to threaten all three of the victims

on the balcony, because all three had a role in the incident with the father. Blackcloud

was the one who pushed the father to the ground; Morris had a direct hand in his arrest;

and Erickson was both Blackcloud’s girlfriend and the one who called the police on the

father.

          Consequently, despite defendant’s contention that “the record only supports an

inference that [he] directed his statements to Blackcloud and that Blackcloud was the

only intended recipient of the threats,” a reasonable trier of fact could have found beyond

a reasonable doubt from the testimony of Erickson and Morris that defendant directly

threatened all three of the victims on the balcony.



                                               8
       Under the second fact scenario, even if defendant had only been directly speaking

to Blackcloud when defendant said he would “kill [them] all,” substantial evidence

supported the inference that he intended for all three victims to take the statements as

threats. (See People v. Toledo, supra, 26 Cal.4th at p. 228 [element (2), above].) In

accordance with Lipsett, for the same reason that the jury could reasonably have found

that defendant intended to directly threaten the three victims, it could reasonably have

found that even if he did not directly speak to all three victims, he did intend to scare

them all with his statements to Blackcloud. (People v. Lipsett, supra, 223 Cal.App.4th at

p. 1065 [where the defendant also stood in front of the victim when he told a third party

to shoot him, statement was considered “directed” at the victim because it was intended

to scare him].) And, in accordance with Solis, because defendant threatened anybody

who was with Blackcloud in his apartment, the threats were “directed at [each of the

three] separate listeners.” (People v. Solis, supra, 90 Cal.App.4th at p. 1024.)

       Accordingly, in keeping with Lipsett and Solis, we hold where, as here, substantial

evidence shows that a defendant threatened multiple victims in front of them, he may be

convicted separately for each victim even if he only spoke to one of the victims. Thus,

substantial evidence supported the jury’s finding that defendant committed the offense of

criminal threats against all three victims whether he spoke directly to them or only to

Blackcloud in their presence.




                                              9
                                     III

                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                               RAMIREZ
                                                         P. J.
We concur:



HOLLENHORST
                       J.



SLOUGH
                       J.




                                     10